Case 1:19-cv-07008-EK-RLM Document 19 Filed 03/18/20 Page 1 of 2 PagelD #: 69

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ALLA OSTROVSKAYA,

Plaintiff,
Vs.
EQUIFAX INFORMATION SERVICES,
LLC, EXPERIAN INFORMATION

SOLUTIONS, INC., and SYNCHRONY
BANK,

Defendants.

Case No. 1:19-cv-07008-EK-RLM

STIPULATION OF DISMISSAL WITH
DEFENDANT SYNCHRONY BANK AND
[PROPOSED] ORDER

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel, that the action against Defendant Synchrony Bank only shall be, and is hereby,

dismissed with prejudice and without costs, or disbursements, or attorneys’ fees to any party,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

DATED: March 18, 2020

COHEN & MIZRAHI LLP

Ps em

<<

Cee

EDWARD Y. KROUB

 

DANIEL C. COHEN

EDWARD Y. KROUB

300 Cadman Plaza West, 12“ Floor
Brooklyn, NY 11201

Telephone: 929/575-4175
929/575-4195 (fax)

dan@cml.legal

edward@cml.legal

Attorneys for Plaintiff Alla Ostrovskaya
Case 1:19-cv-07008-EK-RLM Document 19 Filed 03/18/20 Page 2 of 2 PagelD #: 70

DATED: March I$ , 2020

SO ORDERED:

 

JUDGE, U.S. District Court
Eastern District of New York

REED SMITH LLP

BiFDYY

“BRENDA BEAUCHAMP WARD

BRENDA BEAUC WARD
599 Lexington ue

New York, NY 10022

Telephone: 212/549-0282
212/521-5450 (fax)
bward@reedsmith.com

Attorneys for Defendant Synchrony Bank
